     Case 2:19-cv-00341-JAM-EFB Document 21 Filed 05/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MORREY SELCK,                                      No. 2:19-cv-341-JAM-EFB PS
12                       Plaintiff,
13               v.                                      FINDINGS AND RECOMMENDATIONS
14    CITY OF SACRAMENTO,
15                       Defendant.
16

17           On March 24, 2020, the court granted defendant’s motion to dismiss plaintiff’s complaint

18   pursuant to Federal Rule of Civil Procedure 12(b)(6). ECF Nos. 19 & 20. The court dismissed

19   the complaint for failure to state a claim, explained the deficiencies therein, and granted plaintiff

20   thirty days in which to file an amended complaint to cure the deficiencies. Id. The time for

21   acting has passed and plaintiff has not filed an amended complaint or otherwise responded to the

22   court’s order.1 Thus, it appears that plaintiff is unwilling or unable to cure the defects in the

23   complaint.

24   /////

25   /////

26
             1
              Although it appears from the file that plaintiff’s copy of the order was returned, plaintiff
27   was properly served. It is the plaintiff’s responsibility to keep the court apprised of his current
     address at all times. Pursuant to Local Rule 182(f), service of documents at the record address of
28   the party is fully effective.
                                                        1
     Case 2:19-cv-00341-JAM-EFB Document 21 Filed 05/14/20 Page 2 of 2

 1          Accordingly, it is RECOMMENDED that this action be DISMISSED for failure to state a
 2   claim as set forth in the court’s March 24, 2020 order. ECF No. 20; see ECF No. 19.
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
 8   objections shall be served and filed within fourteen days after service of the objections. The
 9   parties are advised that failure to file objections within the specified time may waive the right to
10   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
11   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
12   Dated: May 14, 2020.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
